MEMORANDUM **
Michael Smith appeals from the district court’s grant of summary judgment in favor of the San Francisco Unified School District (“SFUSD”). Smith alleged that his termination was retaliation in violation of Title VII, 42 U.S.C. § 2000e. We have jurisdiction under 28 U.S.C. § 1291(a).
We review a grant of summary judgment de novo. See Carmen v. San Francisco Unified Sch. Dist, 237 F.3d 1026, 1029 (9th Cir.2001). Smith did not establish a prima facie case of retaliation. See Porter v. Cal. Dept, of Corr., 419 F.3d 885, 894 (9th Cir.2005). We therefore affirm for the reasons set forth in the district court’s comprehensive order granting summary judgment.
We deny Smith’s motion for oral argument. Because our disposition does not rest on any factual matter raised in the reply brief, we do not address SFUSD’s motion to strike Smith’s reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.